924 F.2d 175
Bob GEARY, Robert Silvestri;  Dennis Mark;  Melissa Gundrun;Wayne Johnson;  David Soule;  Max Woods;  Peter Johnson;Robert Gebert;  Election Action;  Terence Faulkner;  SudiTrippet, Plaintiffs-Appellees,v.Louise RENNE, San Francisco City Attorney;  Diane Feinstein;Jay Patterson;  San Francisco Board of Supervisors;  Cityand County of San Francisco;  San Francisco Registrar ofVoters, Defendants-Appellants.Dennis MARK;  Bob Geary;  Robert Silvestri;  TerenceFaulkner;  Max Woods;  Alexa Smith, Plaintiffs-Appellees,v.Michelle CORWIN, Acting Registrar of Voters;  Louise Renne,San Francisco City Attorney;  City and County ofSan Francisco, Defendants-Appellants.Dennis MARK;  Bob Geary;  Robert Silvestri;  TerenceFaulkner;  Max Woods;  Alexa Smith, Plaintiffs-Appellants,v.Michelle CORWIN;  Louise Renne, San Francisco City Attorney;City and County of San Francisco, Defendants-Appellees.Bob GEARY, Robert Silvestri;  Dennis Mark;  Melissa Gundrun;Wayne Johnson;  David Soule;  Max Woods;  Peter Johnson;Robert Gebert;  Election Action;  Terence Faulkner;  SudiTrippet, Plaintiffs-Appellants,v.Louise RENNE, San Francisco City Attorney;  Diane Feinstein,Mayor;  Jay Patterson;  San Francisco Board of Supervisors;City and County of San Francisco;  San Francisco Registrarof Voters, Defendants-Appellees.
Nos. 89-15601, 89-15603, 89-15719 and 89-15720.
United States Court of Appeals,Ninth Circuit.
Jan. 30, 1991.

Arlo Hale Smith, San Francisco, Cal., for plaintiffs-appellees-cross-appellants.
Randy Riddle, Deputy City Atty., San Francisco, Cal., for defendants-appellees.
Pebbles Trippet, San Francisco, Cal., in pro. per., for plaintiff-appellee-cross-appellant.
Prior Report:  9th Cir., 914 F.2d 1249.
Before:  GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, and T.G. NELSON, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.